Citation Nr: 1123616	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-38 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for bilateral hearing loss, including as due to an in-service TBI.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims of service connection for diplopia, Meniere's disease, motion sickness and seasickness, and for hearing loss, each including as due to an in-service TBI.  A Travel Board hearing was held at the RO in October 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  The Veteran testified at this hearing that each of his claimed disabilities was a residual of in-service head trauma (or a TBI) and he also experienced bilateral hearing loss as a separate disability from his other residuals of an in-service TBI.  Accordingly, the claims on appeal are as stated on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has contended that he incurred a TBI during active service.  He has maintained in lay statements and Board hearing testimony that a "battle lantern" fell on his head from 2 stories above him while he was onboard a U.S. Navy ship during active service.  The Veteran also has testified that he could not remember when this injury occurred, what U.S. Navy ship he was assigned to when this injury occurred, or whether he was treated for a TBI during active service.  He has stated that he served on the U.S.S. Kraus and U.S.S. Lawrence.  His service treatment records do not show that he was diagnosed as having or treated for head trauma, a TBI, or any residuals of head trauma or a TBI at any time during service.  The Veteran testified further that he has experienced continuous disability from diplopia, Meniere's disease, motion sickness, seasickness, and hearing loss since service separation and each of these claimed disabilities is a residual of his in-service TBI.  The Board finds that in light of the memory problems that may be associated with TBI, a remand is required to obtain the Veteran's personnel file (201 file), and to attempt to obtain deck logs or other records from the U.S.S. Kraus and U.S.S. Lawrence to try to verify the incident in service.

The Board observes in this regard that, effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions, which include residuals of TBI.  The regulations regarding TBI changed significantly at that time.  See 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045 (2010); see also 73 Fed. Reg. 54693 (Sept. 23, 2008).  The amendment applies to all applications for benefits received by VA on and after October 23, 2008.  Because the Veteran's application for benefits was date-stamped as received by the RO on July 17, 2007, however, the revised DC 8045 is not applicable.  Id.

In any event, because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, and because the Veteran has not been provided with an examination which addresses the contended etiological relationship between his current residuals of a TBI and active service, on remand, he should be scheduled for appropriate examination(s).  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also has contended that he experiences bilateral hearing loss as a separate disability from the residuals of his in-service TBI.  He has contended alternatively that his in-service TBI caused or aggravated (permanently worsened) his current bilateral hearing loss.  Following VA audiology examination in October 2008, the diagnosis was bilateral sensorineural hearing loss.  Unfortunately, the VA examiner concluded in October 2008 that he could not determine the etiology of the Veteran's bilateral hearing loss "without resort to mere speculation."  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  

Given the foregoing, the Board finds that, because the VA examiner used the "mere speculation" language in his October 2008 opinion regarding the etiology of the Veteran's bilateral hearing loss and did not provide any further explanation of his opinion, this examination report is inadequate for VA purposes.  See also 38 C.F.R. § 4.2.  Thus, on remand, the Veteran should be scheduled for an updated VA examination which addresses the contended etiological relationship between bilateral hearing loss and active service without resorting to mere speculation.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for residuals of a traumatic brain injury (TBI) and/or for bilateral hearing loss, including as due to an in-service TBI, since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  The RO should obtain the Veteran's personnel file (201 file).  Then the RO should attempt to obtain deck logs, sick bay records, or any other records from the U.S.S. Krause, U.S.S. Lawrence, or any other ship the Veteran may have served on.

3..  Schedule the Veteran for appropriate examination(s) to determine the current nature and etiology of his residuals of a traumatic brain injury (TBI).  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history of his claimed residuals of a TBI, if possible.  The examiner is asked to determine whether the Veteran current suffers from residuals of a traumatic brain injury.  If residuals of TBI are diagnoses, then based on a review of the Veteran's claims file and the results of his physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that the Veteran's residuals of TBI were caused or aggravated by service or are otherwise related to service.  The examiner(s) is advised that, following service separation, the Veteran was involved in 2 separate motor vehicle accidents in January 2003 and in October 2004.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for appropriate examination to determine the current nature and etiology of his bilateral hearing loss, including as due to an in-service TBI.  If possible, this examination should be conducted by an examiner other than the examiner who conducted the Veteran's October 10, 2008, VA audiology examination.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history of his claimed bilateral hearing loss, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current bilateral hearing loss was caused by or aggravated by service.  A complete rationale must be provided for any opinions expressed.

5.  Thereafter, readjudicate the Veteran's claims of service connection for residuals of a TBI and for bilateral hearing loss, including as due to an in-service TBI.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

